Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites “a fourth time” in line 2.  This is not defined as to whether only a single time that is labeled “fourth” is required, or if this requires a first, second, and third unrecited times.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 9, 12, 14, 19 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HAYASHI (US 2008/0054785).
	Regarding claims 1, 2, 12, and 19, HAYASHI teaches sealing a boundary between first and second part by applying UV curing adhesive to one part, pre-curing with UV irradiation, assembling the first and second part, pressing together the parts, and applying heat second activation (paras. 23-24, 117, and 122-125, and 152).
	Regarding claim 9, HAYASHI teaches using an epoxy [0085].
	Regarding claim 14, HAYASHI teaches jet dispensing (para. 117).
Regarding claim 20, HAYASHI teaches a terminal product that would be the product of the steps claimed (paras. 14, 23-24, 117, and 122-125).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 6, 8, and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOWICKI et al. (US 2004/0163768).
	Regarding claims 1 and 6, NOWICKI teaches bonding a first part to a second part comprising dispensing an adhesive on a top surface of the first part, performing a cooling first activation to solidify the adhesive, performing a second activation of heating the adhesive to increase adhesion strength, assembling the parts, and pressing the parts together (para. 31).  NOWICKI does not teach the area whereat the adhesive is applied extends to an edge of the top surface.  NOWICKI teaches adhesive can be deposited on an end flap or other predetermined location (para. 46).  It would have been obvious to one of ordinary skill in the art at the time of the invention to increase the are whereat NOWICKI applies the adhesive to the edge of the top surface because changing dimensions has been held per se obvious, there would have been a reasonable expectation that the first part would be bonded to the second part in the same manner whether the adhesive is applied to only a middle portion of the surface or extended across the whole surface, and an increase in an area whereat an adhesive is applied is a well-known manner of increasing adhesion strength.

	Regarding claims 12-13 and 17-19, NOWICKI teaches the second activation is curing the adhesive by application of heat and UV radiation, or using moisture curing adhesive (paras. 33-34), and it would have been obvious to one of ordinary skill in the art at the time of the invention to use a combination because there would have been a reasonable expectation of producing a similarly bonding adhesive from the list of common adhesives (see MPEP 2141; KSR).
	Regarding claims 4, 14, and 16, NOWICKI teaches air dispensing (vapor deposition), slit (slot) coating, and jet dispensing (para. 56).
	Regarding claim 15, NOWICKI does not teach screw pump dispensing.  However, NOWICKI teaches extrusion dispensing (para. 56), where it would have been obvious to one of ordinary skill in the art at the time of the invention to use a screw pump as a well-known means of extrusion.

Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI, as applied to claims 4 and 1, respectively, above.
	Regarding claim 5, HAYASHI does not describe bonding housing to a touch panel, but describes that the method can be utilized to produce a touch panel (para. 152), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention that the parts would be the housing and panel when producing a touch panel.
	Regarding claim 7, HAYASHI does not teach first activation greater than one minute, assembling less than one minute, and second activation greater than 1 hour.  HAYASHI teaches applying UV light to KSR). 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI as applied to claim 1 above, and further in view of YAMASHITA et al. (US 2014/0264426).
	Regarding claims 10 and 11, YAMASHITA does not teach using denatured silicone or acrylate as sealant.  YAMASHITA teaches another sealing member in the same art as HAYASHI, wherein the sealing material can be denatured acrylate or silicone resin (para. 59), where it would have been obvious to one of ordinary skill in the art at the time of the invention to use denatured acrylate or silicone as the sealing member of HAYASHI in order to protect the device from dust, moisture, external forces (YAMASHITA; para. 59).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAYASHI as applied to claim 1 above, and further in view of YAO et al. (US 2014/0362305).
Regarding claim 3, HAYASHI does not teach using urethane-acrylic adhesive as the peripheral seal of HAYASHI.  YAO teaches another method of sealing a boundary of an encapsulated component, wherein the edge seal comprises urethane-acrylic (para. 21), wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to use acrylic-urethane as the seal material of HAYASHI because there would have been a reasonable expectation of producing the same bonding of the parts of HAYASHI (MPEP 2141; KSR).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RAO et al. (Us 2015/0014141), SUWA et al. (US 2012/0325402), CYMAN, Jr. et al. (US 2016/0050762), TANDA et al. (US 2007/0139949), TAKIZAWA et al. (US 2009/0314563), HIRAKATA et al. (US 7,554,121), LIU et al. (US 2016/0101609), and HINO et al. (US 2015/0268492).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745